Lavery, J.,
dissenting. I disagree with the majority’s conclusion because the state, in the person of Officer John O’Leary, “intentionally creat[ed] a situation likely to induce the defendant to make incriminating statements without the assistance of counsel. Michigan v. Jackson, 475 U.S. 625, 635, 106 S. Ct. 1404, 89 L. Ed. 2d 63 (1986) . . . .” State v. Jones, 205 Conn. 638, 648, 534 A.2d 1199 (1987).
During the suppression hearing, evidence was adduced that it was the police and not the defendant who “initiated” the postarraignment contact for the purpose of gathering additional inculpatory information against the defendant. This initiation took place when Officer John O’Leary, who had been a friend of the defendant for twenty-five years, handed the defendant a telephone number and invited him to call after being released on bond. The sole purpose of this maneuver was to elicit a confession by trading on a twenty-five year friendship between the defendant and O’Leary.
*332In Spano v. New York, 360 U.S. 315, 79 S. Ct. 1202, 3 L. Ed. 2d 1265 (1959), the United States Supreme Court found that trading on close past relationships for the purpose of lulling the defendant into making inculpatory statements was a constitutionally violative method of extracting information from criminal defendants.
In general, a determination of whether the police have unlawfully initiated communications with a criminal defendant after his sixth amendment right to counsel has attached presents a factual issue for the trial court. Nevertheless, the constitutional implications of such issues require us to make “ ‘a scrupulous examination of the record to ascertain whether such a finding is supported by substantial evidence.’ ” State v. Weidenhof 205 Conn. 262, 268, 533 A.2d 545 (1987); State v. Toste, 198 Conn. 573, 580, 504 A.2d 1036 (1986); cf. State v. Jones, supra. Our review is, therefore, not limited to the evidence before the trial court during the suppression hearing. We must, instead, review the record in its entirety to determine if there has been a violation of the defendant’s constitutional rights. State v. Toste, supra, 576. In this case, such an examination reveals that the defendant’s decision to waive his sixth amendment right to deal with the state through counsel was not voluntary or informed.
In State v. Jones, supra, 651, our Supreme Court found that a criminal defendant had validly waived his sixth amendment right by initiating communications with the police. In reaching that conclusion, the Jones court accorded great weight to the facts that the defendant had waived his Miranda rights more than once prior to his arraignment, that he had received special advisement by the arraignment court of his fifth and sixth amendment rights to counsel, and that, immediately prior to the postarraignment questioning, the state’s investigator again advised the defendant of his *333rights and made scrupulous efforts to ensure that the subsequent waiver of those rights was voluntary and knowing.
By contrast, the case before us does not disclose that the defendant initiated the postarraignment contact. When the defendant contacted O’Leary, he was under the impression that O’Leary could help him and that any comments he made would be off the record. The contact made between the defendant and O’Leary took place in a police cruiser parked at a shopping center with another police officer in attendance. The defendant’s Miranda warnings were not reiterated and he was not apprised of the nature of the right he was abandoning, nor was he advised of the consequences of his decision to waive that right. Id., 653.
Finally, despite the fact that the defendant reiterated his inculpatory statements during a third interrogation at which his attorney was present, the statements made at that time were no more than a corroboration of information obtained by O’Leary during the earlier unconstitutional interrogation. Our Supreme Court has held that where the prosecution relies on a confession uttered after an earlier involuntary confession, it must first prove, by a preponderence of the evidence, that the second confession was not a direct product of the earlier confession. State v. Schroff, 206 Conn. 182, 197, 536 A.2d 952 (1988).
Here, virtually all of the information obtained at the later interrogation was merely a corroboration of information obtained during the earlier unconstitutional interrogation by O’Leary. It is, therefore, the direct fruit of that interrogation and is tainted by the unconstitutionality of the first confession. Id.; see also United States v. Bayer, 331 U.S. 532, 540, 67 S. Ct. 1394, 91 L. Ed. 2d 1654 (1947).
*334I would reverse the judgment and remand the case for a new trial with the two postarraignment statements suppressed.